DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 17 includes references characters throughout referring to the substrate and fluorine atom with references characters 4 and 1 which are not in parentheses. To correct, change to read “fluorine atom (1) [[1]]” and “substrate (4) [[4]]” or otherwise remove the reference characters from the claim. 
Claim 17 also recites “fluorine atom 1 of the PVDF-based polymer in the liquid film has strongest electronegativity” which is missing an article before “strongest electronegativity”. Examiner suggests correcting to read “fluorine atom 1 of the PVDF-based polymer in the liquid film is most electronegative 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitations:
"the dipoles" in line 6
“the first polymer layer” in line 6
 “the hydrophilic groups” in line 8
“the subsequent polymer layers” in line 9.
There is insufficient antecedent basis for these limitations in the claim. Examiner notes that line 3 discloses “a hydrophilic group” but there is no antecedent basis for plural “the hydrophilic groups”. For the purposes of examination, these will be interpreted to mean any dipoles, any polymer layer, any hydrophilic group, and any subsequent polymer layer. 
Claim 17 recites the limitations:
“the pyroelectric polymer powder or particles” in line 6
“the substrate” in line 8
“the great difference” in line 19
“the contrary” in line 22
There is insufficient antecedent basis for these limitations in the claim. These limitations will be interpreted to mean any powder or particles, any substrate, and any difference.
	Also regarding claim 17, line 8 refers to “the substrate” but line 19 subsequently refers to “a clean substrate”. Then “the substrate” is used throughout the rest of the claim. It is unclear if “the substrate” in line 8 and “a clean substrate” in line 19 are referring to the same substrate or the substrate” refer to.  
Claim 17 line 8 recites “a hydrophilic reagent” but lines 9 and 18 also refer to “a hydrophilic reagent”. It is unclear if this is the same or a different reagent as line 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aliane (US 10,593,857) modified by Marcus (US 4,711,808), Chen ("Self-polarized ferroelectric PVDF homopolymer ultra-thin films derived from Langmuir-Blodgett deposition", see copy provided on the IDS filed 11/13/2018), Chang (US 2014/0331920), and Kim ("Effect of Evaporation Temperature on the Crystalline Properties of Solution-Cast Films of Poly(vinylidene fluoride)s" see NPL copy.).
Regarding claim 10, Aliane meets the claimed, A method for preparing a polyvinylidene fluoride (PVDF)-based pyroelectric polymer film, (Aliane col. 5 lines 8-11 teach a pyroelectric PVDF film is produced) comprising steps of: casting a PVDF-based polymer solution onto the substrate to form a liquid film, (Aliane col. 4 lines 5-10 describe depositing a PVDF solution onto a structure to form a film) in such a manner that a PVDF-based polymer film with orderly arranged dipoles is obtained (Aliane col. 6 lines 29-30 teach a beta phase (phase with orderly aligned dipoles) is formed) 
Aliane does not meet the claimed, treating a substrate with a hydrophilic reagent, introducing a hydrophilic group on a surface of the substrate to obtain a hydrophilically-modified substrate, or hydrophilically-modified substrate. 
Analogous in the field of PVDF film formation, Marcus col. 2 line 66 – col. 3 line 21 teach that it is known to treat the substrate of a PVDF film in order to alter the substrate and promote the beta phase alignment of the film. Marcus, however, does not explicitly teach the use of a hydrophilic group to polarize the substrate. Also analogous in the field of PVDF film formation, Chen Section 3.2 describes a mechanism in which O-H groups (polar or hydrophilic groups) can from hydrogen bonds with C-F groups of PVDF and promote the beta phase 
Analogous in the field of film formation, Chang meets the claimed, treating a substrate with a hydrophilic reagent introducing a hydrophilic group on a surface of the substrate to obtain a hydrophilically-modified substrate (Chang [0095]-[0096] teach that treating a substrate with a piranha solution provides a hydrophilic treatment to a substrate) and hydrophilically-modified substrate (Chang [0095]-[0096] teach that treating a substrate with a piranha solution provides a hydrophilic treatment to a substrate.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the PVDF casting method of Aliane with the surface treatment of Marcus, the beta-phase formation due to polar/hydrophilic groups as taught by Chen, and the hydrophilic treatment of Chang in order to form hydrophilic groups on the surface of the substrate and promote beta phase formation of PVDF films, see Chang [0095]-[0096], Chen Section 3.2, and Marcus col. 3 lines 1-21.  
Aliane alone does not meet the claimed, wherein the dipoles in the first polymer layer closest to the substrate are orderly aligned through hydrogen bonds formed between the F atoms in the PVDF-based polymer and the hydrophilic groups modified on the substrate, thus induces the subsequent polymer layers to be aligned in a layer-by-layer manner by dipole-dipole interactions.
wherein the dipoles in the first polymer layer closest to the substrate are orderly aligned through hydrogen bonds formed between the F atoms in the PVDF-based polymer (Chen Section 3.2 teaches that when –OH groups form hydrogen bonds with C-F groups in PVDF, the dipoles in subsequent layers are aligned into the orderly beta phase alignment)  and the hydrophilic groups modified on the substrate, (Chang [0095]-[0096] teach that a substrate is treated with a hydrophilic treatment) thus induces the subsequent polymer layers to be aligned in a layer-by-layer manner by dipole-dipole interactions (Chen Section 3.2 teaches a beta phase alignment.)
Further, it is inherent that when one applies the hydrophilic treatment as described in Chang, the polarity of the hydrophilic groups on the surface would align the dipoles in the PVDF film layers through dipole-dipole interactions.  
Modified Aliane does not meet the claimed, by curing the liquid film via controlling a casting temperature and casting time to volatilize solvent in the liquid film.
Analogous in the field of PVDF film formation, Kim meets the claimed, by curing the liquid film via controlling a casting temperature and casting time to volatilize solvent in the liquid film (Kim Introduction paragraph 2 teaches evaporating the solvent and that the temperature and time of evaporation/annealing during film formation are adjusted to control the crystalline structure of the PVDF.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the film forming method of modified Aliane with the time and temperature control of evaporation of Kim in order to control the crystalline structure of the PVDF film, see Kim Introduction paragraph 2. 
the method for preparing a PVDF-based pyroelectric polymer film, as recited in claim 10, wherein the substrate comprises a glass substrate or a silicon wafer (Aliane col. 3 lines 53-56 teach a glass or silicon substrate.)
Regarding claim 15, Aliane meets the claimed, the method for preparing a PVDF-based pyroelectric polymer film, as recited in claim 10, wherein a concentration of the PVDF-based polymer solution is at a range of 3wt%-40wt% (Aliane col. 6 line 10 teaches 20 wt% PVDF copolymers.)
Regarding claim 16, modified Aliane does not explicitly meet the claimed, The method for preparing a PVDF-based pyroelectric polymer film, as recited in claim 10, wherein a casting temperature is at a range of 40ºC-60ºC, and casting time is at a range of 2-4 hours, however, Kim Introduction paragraph 2 teaches that the temperature and time of evaporation/annealing the PVDF film may be altered to control the crystalline structure of the resulting PVDF film. 
Kim Introduction paragraph 2 teaches that temperature and evaporation time are result-effective variables affecting the crystalline structure of PVDF films. It is well established that the optimization of result-effective variables only require ordinary skill in the art, see MPEP §2144.05. It would have been obvious to a person of ordinary skill in the art before the filing date to optimize the temperature and casting time as taught by Kim in order to achieve the desired crystalline structure of the resulting PVDF film, see Kim Introduction. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Aliane as applied to claim 1 above, and further in view of Moran-Mirabal ("Piranha Cleaning - Glass Surfaces", see NPL copy from the action dated 8/19/2020.).
the method for preparing a PVDF-based pyroelectric polymer film, as recited in claim 10, wherein the hydrophilic group modified on the substrate surface comprises: a hydroxyl group (-OH), an amino group (-NH2) or a carboxyl group (-COOH).
Analogous in the field of piranha treatments, Moran-Mirabal meets the claimed, the method for preparing a PVDF-based pyroelectric polymer film, as recited in claim 10, wherein the hydrophilic group modified on the substrate surface comprises: a hydroxyl group (-OH), an amino group (-NH2) or a carboxyl group (-COOH) (Moran-Mirabal lines 3-5 teach that piranha solution adds –OH groups to surfaces during treatment.)
It would have been obvious to a person of ordinary skill in the art to combine the film formation method of modified Aliane with the hydroxylating piranha solution of Moran-Mirabal in order to add –OH groups to a substrate surface to clean residues and promote the beta phase alignment, see Moran-Mirabal lines 3-4 and Chen Section 3.2. 
Regarding claim 12, Chang teaches the use of a piranha solution but does not explicitly state the what a piranha solution contains and thus does not explicitly meet the claimed, the method for preparing a PVDF-based pyroelectric polymer film, as recited in claim 10, wherein the hydrophilic reagent used to treat the substrate comprises a mixed solution of concentrated sulfuric acid and hydrogen peroxide or a mixed solution of aqueous ammonia, hydrogen peroxide and water.. 
Moran-Mirabal meets the claimed, the method for preparing a PVDF-based pyroelectric polymer film, as recited in claim 10, wherein the hydrophilic reagent used to treat the substrate comprises a mixed solution of concentrated sulfuric acid and hydrogen peroxide or a mixed solution of aqueous ammonia, hydrogen peroxide and water (Moran-Mirabal line 3 explicitly teaches that piranha is a mixture of sulfuric acid and hydrogen peroxide.)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over modified Aliane as applied to claim 1 above, and further in view of Johnson (US 2018/0309042).
Regarding claim 14, Aliane meets the claimed, the method for preparing a PVDF-based pyroelectric polymer film, as recited in claim 10, wherein the PVDF-based polymer comprises polyvinylidene fluoride (PVDF), a copolymer of poly(vinylidene fluoride-trifluoroethylene) [P(VDF-TrFE)])(Aliane col. 4 lines 11-22 teach the PVDF is PVDF or P(VDF-TrFE) polymers.)
Aliane does not meet the claimed, and a copolymer of poly(vinylidene fluoride-hexafluoropropylene) [P(VDF-HFP)].
Analogous in the field of fluoro-based polymer films, Johnson meets the claimed, and a copolymer of poly(vinylidene fluoride-hexafluoropropylene) [P(VDF-HFP)] (Johnson [0240] teaches that suitable electroactive polymers include blends of PVDF, PVDF-TrFE, and PVDF-HFP.)
It would have been obvious to a person of ordinary skill in the art to combine the film forming method of modified Aliane with the blend of PVDF polymers of Johnson because they are known suitable polymers for forming an electro-active layer, see Johnson [0239]-[0240].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aliane (US 10,593857) modified by Marcus (US 4,711,808), Chen ("Self-polarized ferroelectric PVDF homopolymer ultra-thin films derived from Langmuir-Blodgett deposition", see copy provided on the IDS filed 11/13/2018), Chang (US 2014/0331920), and Kim ("Effect of Evaporation .
Regarding claim 17, Aliane meets the claimed, A method for preparing a PVDF-based pyroelectric polymer film, (Aliane col. 5 lines 8-11 teach a pyroelectric PVDF film is produced) comprising steps of: step (1): preparing PVDF-based pyroelectric polymer solution, comprising:(Aliane col. 6 lines 5-15 teach preparing a PVDF based solution) dissolving the pyroelectric polymer powder or particles into a suitable solvent; (Aliane col. 6 lines 10-15 describe adding PVDF powder to a solvent) and stirring evenly under heating to obtain a pyroelectric polymer solution;; (Aliane col. 6 lines 13-15 teach the solution is stirred under heat) step (3): preparing the PVDF-based pyroelectric polymer film; comprising: casting the pyroelectric polymer solution on the substrate (Aliane col. 4 lines 5-10 teach casting a PVDF solution onto a substrate) in such a manner that the solvent in the liquid film is volatilized, (Aliane col. 5 line 5 teaches casting and evaporating to form the film) to form a liquid film, (Aliane col. 4 lines 5-10 teach casting a PVDF solution onto a substrate to form a film) thereby curing to obtain a PVDF-based pyroelectric polymer film having orderly aligned dipoles; (Aliane col. 6 lines 29-30 teach a beta phase (phase with orderly aligned dipoles) is formed.)
Aliane does not meet the claimed, according to application demands, selecting a suitable pyroelectric polymer material, wherein in the present invention, PVDF and its copolymers thereof are mainly selected.
 Analogous in the field of fluoro-based polymer films, Johnson meets the claimed, according to application demands, selecting a suitable pyroelectric polymer material, wherein in the present invention, PVDF and its copolymers thereof are mainly selected; (Johnson [0239]-[0240] describes selecting suitable electroactive PVDF based polymers.) 
It would have been obvious to a person of ordinary skill in the art to combine the film forming method of modified Aliane with the blend of PVDF polymers of Johnson because they are known suitable polymers for forming an electro-active layer, see Johnson [0239]-[0240]. 
Modified Aliane does not meet the claimed, step (2): treating the substrate with a hydrophilic reagent, or which is treated by the hydrophilic reagent.
Analogous in the field of PVDF film formation, Marcus col. 2 line 66 – col. 3 line 21 teach that it is known to treat the substrate of a PVDF film in order to alter the substrate and promote the beta phase alignment of the film. Marcus, however, does not explicitly teach the use of a hydrophilic group to polarize the substrate. Also analogous in the field of PVDF film formation, Chen Section 3.2 describes a mechanism in which O-H groups (polar or hydrophilic groups) can from hydrogen bonds with C-F groups of PVDF and promote the beta phase formation. Chen, however, also does not explicitly teach the use of a hydrophilic treatment to modify the surface.
Analogous in the field of film formation, Chang meets the claimed, step (2): treating the substrate with a hydrophilic reagent; (Chang [0095]-[0096] teach a substrate treated by a hydrophilic reagent) which is treated by the hydrophilic reagent (Chang [0095]-[0096] teach a substrate treated by a hydrophilic reagent.) 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143. 

Modified Aliane does not meet the claimed, due to the great difference in electronegativity between an oxygen atom and a hydrogen atom, the hydrogen atom of a hydroxyl group 5 on the surface of the substrate 4 is an electron-deficient site and positively charged, wherein on the contrary, the fluorine atom 1 of the PVDF-based polymer in the liquid film has strongest electronegativity and is negatively charged; the CF2 group of the polymer which is half of a dipole, is negatively charged; while its counterpart, the CH2 group is positively charged.
Analogous in the field of PVDF formation, Chen meets the claimed, due to the great difference in electronegativity between an oxygen atom and a hydrogen atom, the hydrogen atom of a hydroxyl group 5 on the surface of the substrate 4 is an electron-deficient site and positively charged. On the contrary, the fluorine atom 1 of the PVDF-based polymer in the liquid film has strongest electronegativity and is negatively charged; the CF2 group of the polymer which is half of a dipole, is negatively charged; while its counterpart, the CH2 group is positively charged (Chen Section 3.2 teaches that –OH groups form hydrogen bonds with C-F groups. In this case, hydrogen bond occurs because the hydrogen on the –OH group is electron-deficient (positively charged) and forms an electrostatic force of attraction with another electronegative atom, the very strongly electronegative fluorine in the CF2 group in PVDF.)
 
Modified Aliane does not meet the claimed, comprising: putting a clean substrate, into a beaker containing a hydrophilic reagent, with a constant temperature for a fixed period of time, taking the substrate out, and then washing and drying with deionized water, or wherein when the substrate 4 is treated with a hydrophilic reagent, a hydrophilic group such as hydroxyl group (-OH) 5 is modified on the substrate surface.
Analogous in the field of piranha treatments, Moran-Mirabal meets the claimed, putting a clean substrate (Moran-Mirabal lines 10-13 teach that a cleaning procedure should be performed prior to the piranha bath in order to prevent reaction with organic impurities)  into a beaker containing a hydrophilic reagent; (Moran-Mirabal part B step 4 teach the piranha is in a beaker and step 7 teaches the wafer (substrate) is immersed in the beaker with a constant temperature for a fixed period of time; (Moran-Mirabal part B step 5 and 7 teach immersing the wafer (substrate) in the piranha solution at a high temperature for ten minutes) taking the substrate out, and then washing and drying with deionized water; (Moran-Mirabal part B steps 8 and 9 teach removing the wafer (substrate) and rinsing with DI water) wherein when the substrate 4 is treated with a hydrophilic reagent, a hydrophilic group such as hydroxyl group (-OH) 5 is modified on the substrate surface; (Moran-Mirabal lines 3-5 teach that piranha solution adds –OH groups to surfaces during treatment.) 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing of the present invention, see MPEP §2143. 

Modified Aliane does not meet the claimed, curing the liquid film by controlling a casting temperature and casting time.
Analogous in the field of PVDF film formation, Kim meets the claimed, curing the liquid film by controlling a casting temperature and casting time (Kim Introduction paragraph 2 teaches that the temperature and time of evaporation/annealing during film formation are adjusted to control the crystalline structure of the PVDF.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the film forming method of modified Aliane with the time and temperature control of Kim in order to control the crystalline structure of the PVDF film, see Kim Introduction paragraph 2. 
Modified Aliane does not meet the claimed, then placing the beaker into a water bath during piranha treatment. Analogous in the laboratory equipment, “Bain-marie” teaches that water baths are a known method for heating chemicals in a lab, see “Bain-marie” first paragraph and Origin section. 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art at the time of filing. See MPEP §2143. It would have been well-within the ambit of one of ordinary . 
Response to Arguments
Applicant argues that Aliane uses a method which is different than the claimed method and shares only a minor feature of solution casting to prepare the PVDF film.  Examiner disagrees. Aliane shares at least casting to make a PVDF film as described in claim 10 and claim 17. Aliane further describes the limitations of claims 13 and 15-16 including the substrate material, the weight concentration of PVDF, and the casting time and temperature. 
Applicant argues that Marcus specifically teaches a corona discharge surface treatment method and that any combination of Marcus must also have the corona discharge treatment step. Examiner disagrees. Although the surface treatment step of Marcus involves corona discharge, the teaching of Marcus is that treating the substrate prior to casting can both cause beta phase alignment of the film and saves time by eliminating the need for post-treatment steps, see col. 1 lines 59-61. It would have been well within the ability of a person of ordinary skill in the art to replace the specific corona discharge surface treatment of Marcus with another known form of surface treatment according to a known method so long as it also produced a beta phase alignment and eliminated the need for post-treatment, see MPEP §2143. In this case, the corona discharge is replaced by the hydroxyl groups as taught by Chen, which also produce a beta phase alignment with no additional steps. 
Applicant also argues that Chen’s Langmuir-Blodgett (LB) process utilizes the hydrogen bond between the hydroxyl group in the water and the fluorine atom in the PVDF to align the PVDF. Applicant argues that the weak hydrogen bonds in Chen would not be enough to promote the orderly arrangement of dipoles in the PVDF layer of the instant application. Applicant further 
Applicant also presented arguments regarding casting methods and preparing orderly aligned films specifically that a casting method is not a method of preparing an orderly film because the solvent evaporates and the solute molecules a deposited on the substrate thus not 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744